Pezman, J. On August 12, 1963, it was determined by the Illinois Public Aid Commission, by and through its office in Stephenson County, Illinois, that one Jacob Kraft was eligible to participate in its Program of Assistance to the Medically Indigent Aged. Claimant in the instant case was so notified of the acceptance of the responsibility of its charges by the Department of Public Aid, and proceeded accordingly. A complaint in this matter was filed in the Court of Claims on June 19, 1964 in which request for payment of the sum of $532.35 was made, which sum represented charges for care and services, as well as for drugs and medical supplies, furnished one Jacob Kraft for the period of May 28, 1963 to June 28, 1963. Upon application to the Court, an order was entered granting claimant permission to strike the ad damnum clause of its complaint, and to insert in lieu thereof a request for payment of the sum of $528.04. A written stipulation was entered into between claimant and respondent, by their respective attorneys, which, in essence, supports the position of claimant in this matter, and further indicates that the sum of $528.04 is still due and owing claimant. A further amendment to the complaint, as well as the Departmental Report filed on September 24, 1964, establish clearly the fact that the appropriation from which this claim could have been paid had lapsed. This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Rockford Memorial Hospital Association, A Corporation, vs. State of Illinois, Case No. 5165, opinion filed September 25, 1964; American Oil Company, Inc., A Corporation, vs. State of Illinois, Case No. 5109, opinion filed June 26, 1964. It appears that all qualifications for an award have been met in the instant case. Claimant, St. Francis Hospital, an Illinois Corporation, is, therefore, hereby awarded the sum of $528.04.